Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 7, 1973, convicting him of robbery in the first degree (four counts), robbery in the second degree (two counts) and grand larceny in the third degree (two counts), upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. A new trial is required since extrajudicial statements of a codefendant, which inculpated the defendant, were improperly admitted into evidence (see Bruton v United States, 391 US 123). In the context of this case, the error was not harmless. Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.